Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00473-CV

     ARC PARKLANE, INC. D/B/A PARKLANE WEST HEALTHCARE CENTER,
                                Appellant

                                                v.

   Belen BETTS, Individually, and as Executrix of the Estate of Delbert Betts, Deceased, and
                               Shirle Betts, and Dana Gibson,
                                          Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-10178
                             Honorable Larry Noll, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED.

        We order that appellees Belen Betts, Individually and as Executrix of the Estate of Delbert
Betts, Deceased, Shirle Betts, and Dana Gibson, recover their costs of this appeal from appellant
ARC Parklane, Inc. d/b/a Parklane West Healthcare Center.

       SIGNED November 25, 2015.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice